Name: Commission Regulation (EC) No 1628/95 of 5 July 1995 amending Regulations (EEC) No 3846/87, (EC) No 429/95, (EC) No 720/95 and (EC) No 950/95
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural structures and production;  plant product
 Date Published: nan

 6 . 7 . 95 [ EN I Official Journal of the European Communities No L 155/9 COMMISSION REGULATION (EC) No 1628/95 of 5 July 1995 amending Regulations (EEC) No 3846/87, (EC) No 429/95 , (EC) No 720/95 and (EC) No 950/95 HAS ADOPTED THIS REGULATION : Article 1 In Sector 3 of the Annex to Regulation (EEC) No 3846/87, the entry for CN code 1104 22 99 is hereby replaced by the following : ' 1104 22 99 Other :     Clipped oats 1104 22 99 100' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), by Regulation (EC) No 1 528/95 (2), and in particular Article 13 (3) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 836/95 (4), establishes an agricultural product nomenclature for export refunds based on the Combined Nomenclature ; Whereas Commission Regulation (EC) No 440/95 (*) amends the agricultural product nomenclature for export refunds ; whereas it has transpired that the description for clipped oats is too restrictive ; whereas it should accordingly be amended ; Whereas Commission Regulations (EC) No 429/95 (6), (EC) No 720/95 Q and (EC) No 950/95 (8) fix the export refunds on products processed from cereals and rice for March, April and May 1 995 respectively ; Whereas the product code 1104 22 10 100 has been omitted in the Annexes to Regulations (EC) No 429/95, (EC) No 720/95 and (EC) No 950/95 ; whereas the Regu ­ lations in question should be amended ; Whereas the measures provided for in this Regulation are the opinion of the Management Committee for Cereals, Article 2 1 . The product code 1104 22 10 100 and the corres ­ ponding refund ECU 121,49/tonne are hereby inserted in the Annex to Regulation (EC) No 429/95. 2. The product code 110422 10 100 and the corres ­ ponding refund ECU 103,20/tonne are hereby inserted in the Annex to Regulation (EC) No 720/95. 3 . The product code 1104 22 10 100 and the corres ­ ponding refund ECU 102,24/tonne are hereby inserted in the Annex to Regulation (EC) No 950/95. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 1 shall apply from 1 January 1995. Article 2 shall apply, at the request of the party concerned, from the relevant dates of entry into force of Regulations (EC) No 429/95, (EC) No 720/95 and (EC) No 950/95. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . I1) OJ No L 148 , 30. 6. 1995. 3 OJ No L 366, 24. 12. 1987, p. 1 (4) OJ No L 88 , 20 . 4. 1995, p. 1 . 0 OJ No L 45, 1 . 3 . 1995, p . 37. (&lt;) OJ No L 45, 1 . 3 . 1995, p . 14. 0 OJ No L 73, 1 . 4. 1995, p . 30 . 8 OJ No L 97, 29. 4. 1995, p. 10 .